393 F.2d 484
Troy L. DAVIS, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 24972.
United States Court of Appeals Fifth Circuit.
April 23, 1968.

No appearance for appellant.
Macon L. Weaver, U. S. Atty., John R. Thomas, Jr., Asst. U. S. Atty., Birmingham, Ala., for appellee.
Before COLEMAN and SIMPSON, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM:


1
This is an appeal from a judgment of the district court affirming a decision of the Secretary that the appellant is not entitled to a period of disability nor to disability insurance benefits under the applicable provisions of the Social Security Act.1


2
We agree with the district court's conclusion that the hearing examiner's findings are supported by substantial evidence, and affirm.


3
The recent amendments2 to the Act neither require nor permit a different result.


4
Affirmed.



Notes:


1
 42 U.S.C. § 416(i), 423


2
 Section 158(b) of the Social Security Amendments of 1967, P.L. 90-248, 81 Stat. 821, signed by the President on January 2, 1968, provides,inter alia:
"(2) For purposes of paragraph (1) (A) —
(A) an individual (except a widow, surviving divorced wife, or widower for purposes of section 202(e) or (f)) shall be determined to be under a disability only if his physical or mental impairment or impairments are of such severity that he is not only unable to do his previous work but cannot, considering his age, education, and work experience, engage in any other kind of substantial gainful work which exists in the national economy, regardless of whether such work exists in the immediate area in which he lives, or whether a specific job vacancy exists for him, or whether he would be hired if he applied for work. For purposes of the preceding sentence (with respect to any individual), `work which exists in the national economy' means work which exists in significant numbers either in the region where such individual lives or in several regions of the country."